Cohalan, J.,
dissents and votes to reverse the judgment and order a new trial, with the following memorandum: During the selection of the jury the Trial Judge made the following remarks, inter alia, to the veniremen and to the opposing attorneys: "The defendant, as he sits here, is presumed innocent. Now what does that mean? It means that he doesn’t have to call any witnesses and he doesn’t have to testify. The government made the charge; the government under our system is expected to prove it. Therefore, the defendant doesn’t have to call any witnesses. He doesn’t have to testify. However, I’m sure you can all see what a waste of time it would be if we got into the middle of the trial and the defendant called a witness everybody on the jury knew that witness. It doesn’t happen often here but in small communities it often happens. We have to find out at the very start who the witnesses are going to be. Bearing that caveat in mind, first of all will you introduce yourself and your client? At that point defense counsel asked for a sidebar conference. [The following occurred on the record at the bench]: mr. reddan [defendant’s attorney]: Your Honor, I don’t know who I am going to call as a witness. I don’t have an obligation to reveal their names and I would rather not. the court: It is not fair to have one side do it and I have to expect the other side to do it. And the reason, as I have explained to the jury—mr. reddan: That’s true but I have no obligation to disclose, the court: I disagree. I am directing you to tell this prospective panel the names of the prospective witnesses that you may call. I have already advised them you don’t have to call anyone and if you prefer you can express it that way. The decision will be yours alone if you want to call witnesses after you have heard the People’s case, you may or may not but that if you do, these are the witnesses that will be called, mr reddan: I take exception, the court: Yes, of course. (After the benchside conference the following occurred in open Court.) mr. reddan: My name is John Reddan. I am the attorney for the defendant. The defendant is James Boyd. Will you turn around? (Whereupon the defendant turned around), mr. reddan: It is our present intention to call the defendant in this action and Robin Stephenson from Hempstead, the defendant: Robert, mr. reddan: Robert *650Stephenson from Hempstead and the defendant, the court: Ladies and gentlemen, I repeat, the defendant doesn’t have to call any witnesses and the People have to prove his guilt beyond a reasonable doubt and he is presumed to be innocent and that I would remind you that the People don’t have to call the witnesses that they mention just that they will call either some or all of them as they decide. It has nothing to do with their responsibility if they mention some names and they later don’t call them and needless to say, the same applies to the defense.” Until September 1, 1971 the criminal courts operated under the Code of Criminal Procedure. Under section 393 of that code (entitled "Defendant as witness”) it was proclaimed that: "The defendant in all cases may testify as a witness in his own behalf, but his neglect or refusal to testify, does not create any presumption against him.” It was customary procedure under section 393 of the Code of Criminal Procedure for the Trial Judge to charge the statute, namely that the defendant’s "neglect or refusal to testify, does not create any presumption against him,” or, in other words, that the jury may draw no unfavorable inference because of the defendant’s failure to take the stand. CPL 60.15 (subd 2) reads (eff Sept. 1, 1971): "A defendant may testify in his own behalf, but his failure to do so is not a factor from which any inference unfavorable to him may be drawn.” CPL 60.15 is fleshed out in CPL 300.10 (entitled "Court’s charge; in general”). Subdivision 2 of that statute reads, in part: "Upon request of a defendant who did not testify in his own behalf, but not otherwise, the court must state that the fact that he did not testify is not a factor from which any inference unfavorable to the defendant may be drawn”. Despite what defense counsel said about his "present intention” to call the defendant to the stand, the trial proceeded to a conclusion without the defendant’s testimony. I think the action of the Trial Judge placed the defendant in an untenable position. When he did not take the stand—despite all of the court’s statements that he was not obliged to—it must have been difficult for the jury not to infer that he had something to hide—and particularly something that may have come up in the course of the trial. The drastic change in the Criminal Procedure Law from the Code of Criminal Procedure, with respect to the court’s requirement to charge as to a defendant’s failure to testify, was made for the benefit of a defendant. While under the Code of Criminal Procedure the Trial Judge charged the statute, now, under the Criminal Procedure Law, he may not give such a charge except at the request of the defendant. In the instant case the court defeated the purpose of the change in the statute to the defendant’s detriment. The court’s remark that it would be a waste of time if "the defendant called a witness everybody on the jury knew” was inappropriate. He added that "It doesn’t happen often here [Nassau County] but in small communities it often happens.” He apparently had in mind the case of People v Branch (46 NY2d 645). There, a prospective juror, who was a part-time policeman, stated that he knew the People’s trial attorney professionally and personally. Nevertheless the court, over objection, permitted him to serve. At this point defendant’s peremptory challenges had been exhausted and his challenge for cause was denied. The small community was Poestenkill which in 1970 had a population of 3,426 souls. Poestenkill is in Rensselaer County, which in turn contained 152,510 people (1970 decennial census). As against those figures, Nassau County, in 1970, had a population of 1,428,838 persons and could scarcely qualify as a small community. Brooks v Tennessee (406 US 605, 606) supports the defendant’s position. Tennessee had a statutory requirement that a defendant in a criminal proceeding " 'desiring to testify shall do so before any other testi*651money for the defense is heard by the court trying the case.’ ” The Supreme Court struck down the statute as violative of the defendant’s privilege against self incrimination. It held that a defendant may not be penalized for remaining silent at the close of the State’s case by being excluded from the stand later in the trial. I would hold, by parity of reasoning, that the defendant at bar should not have been compelled to divulge his defense strategy until the People’s case was concluded.